Citation Nr: 0611673	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for heart disease, to include rheumatic heart 
disease.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1960 
to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO) that determined that the requisite new 
and material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for heart disease.  The veteran ultimately perfected an 
appeal of that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (CAVC or Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), that has a 
bearing on this case.  Kent established significant new 
requirements with respect to the content of the notice 
necessary under 38 U.S.C.A. § 5103(a) of the Veterans Claims 
Assistance Act (VCAA) for those cases involving the reopening 
of previously denied claims.  It was held in Kent that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought by the claimant.  This requirement appears 
to not have been completely accomplished in the instant case 
in the context of VCAA development letters directed by the RO 
to the veteran in November 2003 and February 2004.  While the 
letters discuss the need for new and material evidence, they 
do not describe the type of evidence required.  As the prior 
decision was entered in December 1966, this notice is 
essential to assist the veteran in obtaining appropriate 
evidence to support his claim.

It was held in Kent, that in order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied in December 1966.  The Secretary should advise the 
veteran of the basis for the prior denial and provide the 
appropriate notice to the veteran prior to adjudication of 
the claim. 

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
those elements.  Thus, this case must also be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if the claim is reopened and service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.  The notice to the veteran should also 
request that he provide any evidence in his possession that 
pertains to the claims, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  It is critically important that the notice 
directed by Kent and Dingess/Hartman outlined above be 
accomplished prior to the adjudication of the veteran's 
claim.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  

Secondly, in a November 2003 development letter, the RO 
provided the veteran with a description of various types of 
evidence that would be needed to be received in order to 
reopen his previously denied claim.  The RO indicated, 
amongst other things, that VA was responsible for getting 
relevant records from any Federal agency, including medical 
records from the Social Security Administration (SSA).  

In response to that letter, in November 2003, the veteran 
provided documentation from the SSA showing that he had been 
in receipt of SSA disability benefits since 1997 due to 
congestive heart failure.  The veteran suggested that when 
the RO obtains his SSA records, they would be helpful to the 
success of his claim.  Although the RO assisted in obtaining 
other medical records identified by the veteran, there is no 
indication in the claims file that they attempted to obtain 
his SSA records.  In Murincsak v. Derwinski, 2 Vet. App. 363, 
371-2 (1992), the CAVC pointed out that current SSA records 
should be requested when it may be pertinent to a claim.  The 
VCAA emphasizes the need to obtain relevant records from all 
Federal agencies.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).  
The veteran's SSA records have not heretofore been sought by 
VA, but now must be.  

Thirdly, in February 2005, the veteran submitted additional 
evidence in support of his request to reopen a previously 
denied claim of entitlement to service connection for heart 
disease.  The evidence included medical treatises pertaining 
to rheumatic fever.  It is the veteran's claim that he had 
rheumatic fever prior to service which was permanently 
aggravated therein.  These newly submitted treatises provide 
additional information regarding rheumatic fever and there 
was no waiver of RO review.

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2005).  Given that the foregoing treatises must be 
considered to be additional pertinent evidence, it is 
incumbent upon the RO to review the evidence and issue an 
appropriate supplemental statement of the case.

Accordingly, further appellate consideration of the matters 
on appeal will be deferred and the case is REMANDED to the RO 
via the AMC for the following actions:
1.  The appellant has the right to 
submit additional evidence and argument 
on the matter that the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA/AMC should send the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in compliance with the 
holding of the Court in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), that includes an 
explanation as to the evidence and 
information that is necessary to reopen 
the claim of entitlement to service 
connection for heart disease and the 
evidence and information that is 
necessary to establish his entitlement 
to the underlying claim for service 
connection for heart disease.  The 
notice must also describe the bases for 
the denial in the prior December 1966 
decision and describe what evidence 
would be necessary to substantiate that 
element or elements required to 
establish service connection that were 
found insufficient in that previous 
denial.  Further, the corrective notice 
must include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  The corrective VCAA 
notice should also request the veteran 
to submit any evidence 


in his possession that pertains to the 
claim.  The VBA/AMC should otherwise 
insure that the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been met in this case.

3.  The VBA AMC should contact the 
Social Security Administration (SSA) 
and secure for the claims file copies 
of records pertinent to the veteran's 
claim for SSA are benefits, as well as 
the medical records relied on 
concerning that claim.  38 U.S.C.A. 
§ 5106 (West 2002).

4.  After ensuring that all the 
aforesaid notice and requested 
development has been fully 
accomplished, the VBA AMC should 
readjudicate the issue of whether new 
and material evidence has been received 
to reopen a previously denied claim of 
entitlement to service connection for 
heart disease, considering all evidence 
added to the record since the February 
2005 supplemental statement of the case 
(SSOC).  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue 
a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence (including that 
recently submitted) and applicable law 
and regulations pertinent to the claim 
currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


